DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In virtue of this communication: claims 1-23 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Ng et al (US Pub. No: 2015/0130673) in view of Orime et al (US Pub. No: 2013/002769).
Regarding claim 1, Ng et al disclose a packaged radar comprising: a plurality of laminate layers(paragraph [0069]); a ground plane (48) associated with at least one of the laminate layers; a transmit antenna and a receive antenna associated with at least one of the laminate layers(paragraph [0038] for transmit/receive); an electromagnetic band gap structure (44)  is arranged the transmit antenna and the receive antenna(42) and coupled to the ground plane(44),  the electromagnetic band gap structure (44) comprising a plurality of elementary cells ((46) as shown in figure 3)forming a plurality of adjacent columns each coupled to the ground plane(48), and each elementary cell (46) comprising a conductive planar element and a columnar element coupled to the conductive planar element(paragraphs [0004, 0024,0056, 0066-0071]).

 	Ng et al do not disclose an electromagnetic band gap structure (44) arranged between the transmit antenna and the receive antenna for isolating the transmit antenna and the receive antenna.
Orime et al disclose an electromagnetic band gap structure (151-152) arranged between the transmit antenna (120) and the receive antenna (130) for isolating the transmit antenna and the receive antenna. Figures 3A-3B, paragraphs [0043-0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Orime et al into the electromagnetic band Gap antenna of Ng et al to permit  more accurately or reliable detect obstacles.
Regarding claim 2, Ng et al disclose in figurers 1 and 3 that, (units cells (46)) wherein each column comprises a planar element at a first depth, wherein the transmit antenna and the receive antenna(radiating element(12 or 42) are at a second depth, wherein the first and second depths are measured with respect to a main surface of the packaged radar, and wherein the first depth is less than the second depth.
Regarding claim 3, Ng et al disclose in figurers 1 and 3 that, wherein each column comprises a planar element at a first depth with respect to a main surface of the packaged radar, and wherein the transmit antenna and the receive antenna are also located at the first depth. Paragraphs [0004, 0024].
Regarding claim 4, Ng et al disclose in figurers 1 and 3 that, wherein at least one of the columns comprises a single elementary cell. Paragraph [0024].
Regarding claim 5, Ng et al disclose in figurers 1 and 3 that, wherein at least one of the columns comprises a plurality of stacked elementary cells (46).
Regarding claim 6, Ng et al disclose in figurers 1 and 3 that, wherein at least two of the adjacent columns comprise conductive planar elements that are laterally capacitively coupled together. Paragraph [0071].

Regarding claim 8, Ng et al disclose in figurers 1 and 3 that, wherein at least two conductive planar elements within a column comprise identical lateral dimensions. Paragraph [0004].
Regarding claim 9, Ng et al disclose in figurers 1 and 3 that, wherein the plurality of columns of the electromagnetic band gap structure are arranged along a rectilinear path.
Regarding claim 10, Ng et al disclose in figurers 1 and 3 that, wherein the plurality of columns of the electromagnetic band gap structure are arranged along a non-rectilinear path.
Regarding claim 11, Ng et al disclose in figurers 1 and 3 that, wherein the plurality of columns of the electromagnetic band gap structure are arranged to form an array.
Regarding claim 12, Ng et al disclose in figure 3 that, wherein the conductive planar elements comprise a rectangular, elliptical, or polygonal shape.
Regarding claim 13, Ng et al disclose in figurers 1 and 3 that, further comprising at least one additional layer over a top surface of the packaged radar. Paragraphs [0023, 0069]. 
Regarding claim 14, Ng et al disclose in figurers 1 and 3 that, further comprising a radome (62) over a top surface of the packaged radar. Paragraph [0068].
Regarding claim 15, Ng et al disclose in figurers 1 and 3 that, a packaged radar comprising: a ground plane (48); a transmit antenna and a receive antenna (radiating elements (42)); and
an electromagnetic band gap structure (44) arranged between the transmit antenna and the receive antenna and coupled to the ground plane (44), the electromagnetic band gap structure comprising a plurality of adjacent columns each comprising at least one conductive planar element and at least one columnar element coupled to the at least one conductive planar element. Paragraphs [0004, 0024, 0056, 0066-0071].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Orime et al into the electromagnetic band Gap antenna of Ng et al to permit  more accurately or reliable detect obstacles.
Regarding claim 16, Ng et al disclose in figurers 1 and 3 that, a method of manufacturing a packaged radar comprising: forming a plurality of laminate layers(paragraph [0069]); forming a ground plane(44)  on at least one of the laminate layers; forming a transmit antenna and a receive antenna (radiating elements) on at least one of the laminate layers; and arranging an electromagnetic band gap structure(44) for the transmit antenna and the receive antenna, the electromagnetic band gap structure (44) comprising a plurality of elementary cells(cell units(46)) forming a plurality of adjacent columns each coupled to the ground plane(48), and each elementary cell (46) comprising a conductive planar element and a columnar element coupled to the conductive planar element. Paragraphs [0004, 0024,0056,0066-0071]).
Ng et al do not disclose an electromagnetic band gap structure (44) arranged between the transmit antenna and the receive antenna for isolating the transmit antenna and the receive antenna.
Orime et al disclose an electromagnetic band gap structure (151-152) arranged between the transmit antenna (120) and the receive antenna (130) for isolating the transmit antenna and the receive antenna.Figures3A-3B, paragraphs [0043-0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Orime et al into the electromagnetic band Gap antenna of Ng et al to permit  more accurately or reliable detect obstacles.


Regarding claim 18, Ng et al disclose in figurers 1 and 3 that, wherein each column (46) comprises a planar element formed at a first depth with respect to a main surface of the packaged radar, and wherein the transmit antenna and the receive antenna are also formed at the first depth. 
Regarding claim 19, Ng et al disclose in figurers 1 and 3 that, wherein at least one of the columns is formed of a single elementary cell (46).
Regarding claim 20, Ng et al disclose in figurers 1 and 3 that, wherein at least one of the columns is formed of a plurality of stacked elementary cells (46).
Regarding claim 21, Ng et al disclose in figurers 1 and 3 that, wherein conductive planar elements of at least two of the adjacent columns are laterally capacitively coupled together. Paragraph [0071].
Regarding claim 22, Ng et al disclose in figurers 1 and 3 that, wherein at least two conductive planar elements (56, 50) within the column are formed having different lateral dimensions.
Regarding claim 23, Ng et al disclose in figurers 1 and 3 that, wherein at least two conductive planar elements (50, 56) within the column are formed having the same lateral dimensions.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844